Case: 1:19-cv-08393 Document #: 1 Filed: 12/23/19 Page 1 of 5 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS PENSION FUND,
TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS WELFARE FUND,
TRUSTEES OF THE CHICAGO PAINTERS
AND DECORATORS DEFERRED SAVINGS
FUND, TRUSTEES OF THE CHICAGO
PAINTERS AND DECORATORS
APPRENTICESHIP FUND, TRUSTEES OF
THE CHICAGO PAINTERS AND
DECORATORS SCHOLARSHIP FUND,

)
)
)
)
)
)
)
)
) No. 19-cv-8393
)
)
AND TRUS7TEES OF THE CHICAGO )
\
)
)
)
)
)
)
)
)
)
)
)

PAINTERS AND DECORATORS JOINT
COOPERATION TRUST FUND,

Plaintiffs,

Vv.

UNIVERSAL PAINTING SERVICES, LLC,
an Illinois limited liability company.

Defendant.
COMPLAINT
Plaintiffs, TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS
PENSION FUND; TRUSTEEES OF THE CHICAGO PAINTERS AND DECORATORS
WELFARE FUND; TRUSTEES OF THE CHICAGO PAINTERS AND DECORATORS
DEFERRED SAVINGS TRUST FUND: TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS JOINT APPRENTICESHIP FUND; TRUSTEES OF THE CHICAGO
PAINTERS AND DECORATORS SCHOLARSHIP FUND; AND TRUSTEES OF THE
CHICAGO PAINTERS AND DECORATORS JOINT COOPERATION TRUST FUND, by

their attorneys, Donald D. Schwartz, James R. Anderson, Brian C. James, and ARNOLD AND
Case: 1:19-cv-08393 Document #: 1 Filed: 12/23/19 Page 2 of 5 PagelD #:1

KADJAN LLP, complain against Defendant UNIVERSAL PAINTING SERVICES, LLC, an
Illinois limited liability company, as follows:
COUNT I
Jurisdiction and Venue

1. Jurisdiction of this cause is based on Section 502 of the Employee Retirement
Security Act of 1974, 29 U.S.C. Section 1132, 1145 (“ERISA”), as amended, and 28 U.S.C.
Section 1331. Jurisdiction of this cause is also based on Section 301 of the National Labor
Relations Act, 19 U.S.C. Section 185, and 28 U.S.C. Section 1331, and federal common law.

2 The Northern District of Illinois is the proper venue pursuant to 29 U.S.C. Section
1132(e)(2) as the Plaintiffs Funds are administered here in this Judicial district.

The Parties

3. The Plaintiffs are the TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS PENSION FUND; TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS WELFARE FUND; TRUSTEES OF THE CHICAGO PAINTERS AND
DECORATORS | DEFERRED SAVINGS FUND; TRUSTEES OF THE CHICAGO
PAINTERS AND DECORATORS APPRENTICESHIP FUND; , TRUSTEES OF THE
CHICAGO PAINTERS AND DECORATORS SCHOLARSHIP FUND; AND TRUSTEES OF
THE CHICAGO PAINTERS AND DECORATORS JOINT COOPERATION TRUST FUND
(“the Funds”), and have standing to sue pursuant to 29 U.S.C. Section 1 132(d)(1).

4. The Funds have been established pursuant to collective bargaining agreements
previously entered into between the Painters District Council No. 14 and its affiliated locals (the
“Union”) and certain employer associations whose employees are or were covered by one or

more collective bargaining agreements with the Union.
Case: 1:19-cv-08393 Document #: 1 Filed: 12/23/19 Page 3 of 5 PagelD #:1

5. The Funds are maintained and administered in accordance with and pursuant to
the provisions of the National Labor Relations Act, 29 U.S.C. Section 186, ef seq., as amended,
ERISA, 29 U.S.C. Section 1001, et seq., and also pursuant to the terms and provisions of the
collective bargaining agreements and Declarations of Trust (“Trust Agreement”) which
established the Funds.

6. Defendant UNIVERSAL PAINTING SERVICES, LLC, an Illinois limited
liability company, (“UNIVERSAL”) is an employer engaged in an industry affecting commerce.
The Agreements

7. UNIVERSAL entered into a collective bargaining agreement (“Labor
Agreement”) with the Union on or about October 23, 2017 whereby UNIVERSAL agreed to be
bound by the provisions of the Labor Agreement and any subsequent agreements negotiated
between the Union and certain employer associations. In the Labor Agreement, UNIVERSAL
also agreed to be bound to the Plaintiffs’ Funds’ Declarations of Trust. A copy of the Labor
Agreement is attached as “Exhibit A.”

8. Pursuant to the provisions of the Labor Agreement and Trust Agreements,
UNIVERSAL is required to make periodic contributions to the Funds for each hour worked by
its bargaining unit employees at the rate and in the manner specified by the Labor Agreement
and the Trust Agreements. In addition, UNIVERSAL is required to make contributions to the
Funds measured by hours worked by subcontractors performing painters’ or tapers’ work who
fail to make contributions to the Funds. Moreover, the Labor Agreement specifies due dates for
UNIVERSAL’S periodic contributions. Should UNIVERSAL fail to contribute to the Funds by

the due date, liquidated damages are assessed against it.
Case: 1:19-cv-08393 Document #: 1 Filed: 12/23/19 Page 4 of 5 PagelD #:1

o, Under the terms of the Labor Agreement and Trust Agreement to which it is
bound, UNIVERSAL is required to submit all necessary books and records to Plaintiffs’ auditor
for the purpose of determining whether or not UNIVERSAL is in compliance with its obligation
to contribute to the Funds. In addition, the Labor Agreement and the Trust Agreements require
UNIVERSAL to pay liquidated damages, interest, auditor’s fees, and all attorneys fees and court
costs incurred by the Funds in the collection process.

The Claim

10. UNIVERSAL has breached the provisions of the Labor Agreement and Trust
Agreement by failing to pay reports and contributions for the period from September 2019
through the present. UNIVERSAL has also breached the Labor Agreement and Trust
Agreements by failing to timely make fringe benefit fund contributions when they became
due, and as a result is required to pay liquidated damages as a consequence thereof. On
information and belief, UNIVERSAL owes at least $3,792.21 in unpaid liquidated damages for
the period of October 1, 2017 through the present, subject to increase pending an audit.

11. Plaintiffs have been required to employ the undersigned attorneys and their law
firm to collect the monies that may be found to be due and owing from UNIVERSAL.

12. UNIVERSAL is obligated to pay the attorneys’ fees and court costs incurred by
the Plaintiffs pursuant to the Labor Agreement, the Trust Agreements, and 29 U.S.C. Section
1132(g)(2)(D).

13. Pursuant to 29 U.S.C. Section 1132(g)(2)(C), Plaintiffs are entitled to an amount

equal to the greater of:

(1) interest on the unpaid contributions; or
Case: 1:19-cv-08393 Document #: 1 Filed: 12/23/19 Page 5 of 5 PagelD #:1

(ii) liquidated damages provided for under the Trust Agreements not in excess
of 20% of the amount that is due.

WHEREFORE, Plaintiffs pray for relief as follows:

A. That UNIVERSAL be ordered to produce books and records for a fringe benefit

Fund contribution compliance audit for the period from October 1, 2017 through the present;

B. Judgment be entered against UNIVERSAL and in favor of Plaintiffs, in the
amount shown to be due based by the audit and the delinquent reports;

C. That Plaintiffs be awarded their costs herein, including audit costs, interest,
reasonable attorneys’ fees and court costs incurred in the prosecution of this action, together with
liquidated damages not in excess of 20%, and any prior accumulated liquidated damages, all as
provided in the Labor Agreement, Trust Agreements, and 29 U.S.C. Section 1132(g); and

D. Such other and further relief as the Court deems appropriate.

Respectfully submitted,
TRUSTEES OF THE CHICAGO PAINTERS

AND DECORATORS PENSION FUND, et al.,

By: /s/ Brian C. James
One of their Attorneys

DONALD D. SCHWARTZ
JAMES R. ANDERSON
BRIAN C. JAMES

ARNOLD AND KADJAN LLP
35 East Wacker Drive, Ste. 600
Chicago, Illinois 60601

(312) 236-0415
